Case 21-10527-JTD   Doc 629   Filed 06/18/21   Page 1 of 8
Case 21-10527-JTD   Doc 629   Filed 06/18/21   Page 2 of 8




                    Exhibit A
                                                     Case 21-10527-JTD              Doc 629        Filed 06/18/21     Page 3 of 8

                                                                                         Exhibit A
                                                                                  Served via First-Class Mail

                    Name                                      Attention                             Address 1                 Address 2               City      State      Zip
California Department of Resources
Recycling & Recovery                                                                     1001 I St                    Mail Stop 9A              Sacramento      CA      95814
Delaware Secretary of State                    Division of Corporations Franchise Tax    PO Box 898                                             Dover           DE      19903
Delaware Secretary of Treasury                                                           PO Box 7040                                            Dover           DE      19903
Emerging Acquisitions LLC                      Attn: Gary Weber                          3592 W 5th Ave                                         Eugene          OR      97405
Federal Communications Commission              Attn: Matthew Berry                       Office of General Counsel    445 12th St SW            Washington      DC      20554
Internal Revenue Service                                                                 PO Box 21126                                           Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                          1352 Marrows Rd              2nd Floor                 Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation          PO Box 7346                                            Philadelphia    PA      19101-7346
Nissan Motor Acceptance Corp.                                                            8900 Freeport Pkwy                                     Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey                  U.S. Department of Justice   950 Pennsylvania Ave NW   Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office                   Hercules Building            1313 N Market St          Wilmington      DE      19801
Olympic Wire & Equipment Co. Inc.                                                        PO Box 3227                                            Newport Beach   CA      92659
Pennsylvania Office of the Attorney General                                              Strawberry Square            16th Floor                Harrisburg      PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel             1200 K St NW                                           Washington      DC      20005-4026
PNC Equipment Finance LLC                                                                655 Business Center Dr                                 Horsham         PA      19044
Secretary of Treasury                                                                    15th & Pennsylvania Ave NW                             Washington      DC      20220
Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director   3 World Financial Center     Suite 400                 New York        NY      10281-1022
Signature Business Leasing LLC                                                           225 Broadhollow Rd           Suite 132W                Melville        NY      11747
Susquehanna Commercial Finance Inc.                                                      2 Country View Rd            Suite 300                 Malvern         PA      19355
Texas Office of the Attorney General                                                     300 W 15th St                                          Austin          TX      78701
Toyota Industries Commercial Finance Inc.                                                PO Box 9050                                            Dallas          TX      75019-9050
Toyota Motor Corporation                                                                 PO Box 3457                                            Torrance        CA      90510
UMB Bank N.A., as Trustee                                                                120 S Sixth St               Suite 1400                Minneapolis     MN      55402
Wells Fargo Bank N.A.                                                                    PO Box 3072                                            Cedar Rapids    IA      52406-3072




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 1 of 1
Case 21-10527-JTD   Doc 629   Filed 06/18/21   Page 4 of 8




                    Exhibit B
                                                       Case 21-10527-JTD               Doc 629     Filed 06/18/21         Page 5 of 8

                                                                                         Exhibit B
                                                                                   Served via Electronic Mail

                            Name                                           Attention                                 Address 1                                     Email
                                                                                                                                                bso@saxtonstump.com
        A1 Energy                                       c/o Saxton & Stump LLC                              Attn: Barry A. Solodky              dat@saxtonstump.com
                                                                                                                                                csimon@crosslaw.com
                                                                                                            Attn: Christopher P. Simon, Esq. &  kmann@crosslaw.com
        Allan Company                                   c/o Cross & Simon LLC                               Kevin S. Mann, Esq.                 smacdonald@crosslaw.com
                                                                                                                                                mgottfried@elkinskalt.com
                                                                                                                                                tbrooks@elkinskalt.com
        Allan Company                                   c/o Elkins Kalt Weintraub Reuben Gartside LLP       Attn: Michael I. Gottfried, Esq.    myuen@elkinskalt.com
        Anderson Systems Inc.                           c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.            rzick@ppplaw.com
                                                                                                                                                john.demmy@saul.com
        Anderson Systems Inc.                           c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.           robyn.warren@saul.com
                                                                                                                                                michael.messersmith@arnoldporter.com
                                                        Attn: Michael Messersmith, Sarah Gryll, & Ginger                                        sarah.gryll@arnoldporter.com
        Arnold & Porter Kaye Scholer LLP                Clements                                                                                ginger.clements@arnoldporter.com
                                                                                                            Attn: Thomas E. Hanson, Jr. & Kevin thanson@btlaw.com
        Bahram Nour-Omid & Learnicon LLC                c/o Barnes & Thornburg LLP                          G. Collins                          kcollins@btlaw.com
                                                                                                                                                smichelman@mrllp.com
                                                                                                            Attn: Sanford L. Michelman, Mona Z. mhanna@mrllp.com
                                                                                                            Hanna, Howard I. Camhi, &           hcamhi@mrllp.com
        Bahram Nour-Omid & Learnicon LLC                c/o Michelman & Robinson LLP                        Alexander R. Safyan                 asafyan@mrllp.com
                                                                                                                                                akramer@otterbourg.com
                                                                                                            Attn: Andrew M. Kramer, David W.    dmorse@otterbourg.com
        Bank Leumi USA                                  c/o Otterbourg PC                                   Morse, & Frank J. Pecorelli         fpecorelli@otterbourg.com
                                                                                                                                                knight@rlf.com
                                                                                                                                                queroli@rlf.com
                                                                                                            Attn: John H. Knight & David T.     rbgroup@rlf.com
        Bank Leumi USA                                  c/o Richards Layton & Finger PA                     Queroli                             ann-jerominski-2390@ecf.pacerpro.com
                                                                                                            Attn: Eve H. Karasik & Jeffrey S.   ehk@lnbyb.com
        Berks61 Owner LLC                               c/o Levene Neale Bender Yoo & Brill LLP             Kwong                               jsk@lnbyb.com
                                                                                                                                                jedmonson@rc.com
        Berks61 Owner LLC                               c/o Robinson & Cole LLP                             Attn: Jamie L. Edmonson             lshaw@rc.com
                                                                                                                                                jeremy.williams@kutakrock.com
        Blue Ridge Bank                                 c/o Kutak Rock LLP                                  Attn: Jeremy S. Williams            amanda.nugent@kutakrock.com
                                                                                                                                                john.demmy@saul.com
        Blum & Sons Electric Inc.                       c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.           robyn.warren@saul.com
        Blum & Sons Electric, Inc.                      c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.            rzick@ppplaw.com
                                                                                                                                                andrea.kendrick@doj.ca.gov
        California Department of Resources Recycling    c/o California Department of Justice, Office of the                                     rochelle.udaquillen@doj.ca.gov
        & Recovery                                      Attorney General                                    Attn: Andrea M. Kendrick            bryant.cannon@doj.ca.gov
        California Office of the Attorney General                                                                                               bankruptcy@coag.gov
                                                                                                                                                joneill@pszjlaw.com
                                                                                                            Attn: James E. O'Neill & Steven W. sgolden@pszjlaw.com
        CarbonLite Holdings LLC                         c/o Pachulski Stang Ziehl & Jones LLP               Golden                              efile1@pszjlaw.com
                                                                                                            Attn: Arturo M. Cisneros, Esq.,     arturo@mclaw.org
                                                                                                            William G. Malcolm, Esq., & Nathan bill@mclaw.org
        City of Riverside                               c/o Malcolm & Cisneros, A Law Corporation           F. Smith, Esq.                      nathan@mclaw.org
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                           Page 1 of 4
                                                    Case 21-10527-JTD                  Doc 629       Filed 06/18/21          Page 6 of 8

                                                                                             Exhibit B
                                                                                     Served via Electronic Mail

                            Name                                           Attention                                   Address 1                                 Email
                                                                                                                                             olivia.salvatierra@lgbs.com
                                                                                                                                             dallas.bankruptcy@publicans.com
                                                                                                                                             dallas.bankruptcy@lgbs.com
                                                                                                                                             beth.weller@lgbs.com
        Dallas County                                   c/o Linebarger Goggan Blair & Sampson LLP         Attn: Elizabeth Weller             dora.casiano-perez@lgbs.com
        Delaware Office of the Attorney General         Delaware Department of Justice                                                       attorney.general@delaware.gov
        Delaware Secretary of State                     Division of Corporations                                                             dosdoc_bankruptcy@state.de.us
        Delaware State Treasury                                                                                                              statetreasurer@state.de.us
                                                                                                                                             norman.kinel@squirepb.com
                                                                                                                                             sarah.conley@squirepb.com
        East West Bank                                  c/o Squire Patton Boggs (US) LLP                  Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
        Electronic Systems SPA                          Attn: Villard Bastien                                                                vbastien@me.com
                                                                                                                                             hhecfb@hershnerhunter.com
        Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                           Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                             john.knapp@millernash.com
                                                                                                                                             edgar.rosales@millernash.com
        Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                 Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
        Everrank Inc.                                   PMB 280                                                                              davidha@everrankca.com
        Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC           Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                             jgentile@beneschlaw.com
                                                                                                                                             kcapuzzi@beneschlaw.com
                                                                                                          Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
        Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP      Gentile                            lmolinaro@beneschlaw.com
                                                                                                          Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
        Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                        Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                          Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
        Indorama Ventures Holdings LP                   c/o Morris James LLP                              Keilson                            bkeilson@morrisjames.com
        Internal Revenue Service                        Attn: Susanne Larson                                                                 sbse.insolvency.balt@irs.gov
        Interstate Automobile Network dba Luxury Auto
        Leasing                                         c/o Dilworth Paxson LLP                           Attn: Martin J. Weis               mweis@dilworthlaw.com
        Interstate Automobile Network dba Luxury Auto
        Leasing                                         c/o Law Office of Steven L. Bryson                Attn: Steven L. Bryson              office@stevebryson.com
        Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                              andrew.ambruoso@lw.com
        Latham & Watkins LLP                            Attn: James Ktsanes                                                                   james.ktsanes@lw.com
                                                                                                                                              jeff.bjork@lw.com
        Latham & Watkins LLP                            Attn: Jeff Bjork                                                                      carbonlite.lwteam@lw.com
                                                                                                          Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
        LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                            Anaya                               vanaya@jw.com
                                                                                                                                              jnimeroff@bmnlawyers.com
        Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                    Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
        Nahai Insurance Services Inc.                   c/o Polsinelli PC                                 Attn: Christopher A. Ward           cward@polsinelli.com
        Nahai Insurance Services Inc.                   c/o Polsinelli PC                                 Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                              marcy.smith@troutman.com
                                                                                                                                              wlbank@troutman.com
                                                                                                                                              monica.molitor@troutman.com
        Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP          Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                           Page 2 of 4
                                                     Case 21-10527-JTD                   Doc 629     Filed 06/18/21          Page 7 of 8

                                                                                           Exhibit B
                                                                                     Served via Electronic Mail

                               Name                                          Attention                                 Address 1                                Email
                                                                                                          Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
        Nestle Waters North America Inc.              c/o Troutman Pepper Hamilton Sanders LLP            Standridge Kress                    kay.kress@troutman.com
                                                                                                                                              caroline.djang@bbklaw.com
        Niagara Bottling LLC                          c/o Best Best & Krieger LLP                         Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
                                                                                                          Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
        Niagara Bottling LLC                          c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                              bronationalecf@weltman.com
        Nissan Motor Acceptance Corp                  c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                              joseph.mcmahon@usdoj.gov
        Office of the U.S. Trustee                    Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                              carolina.velarde@bantaminc.com
        Official Committee of Unsecured Creditors     c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
        Official Committee of Unsecured Creditors     c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                          Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                          Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
        Official Committee of Unsecured Creditors     c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                              nevrard@exactstaff.com
                                                                                                                                              gordonsmith17@yahoo.com
        Official Committee of Unsecured Creditors     c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                              erin.brady@hoganlovells.com
                                                                                                                                              david.simonds@hoganlovells.com
                                                                                                                                              edward.mcneilly@hoganlovells.com
                                                                                                          Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
        Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
        Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
        Official Committee of Unsecured Creditors     c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                              mark@replenysh.com
        Official Committee of Unsecured Creditors     c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
        Official Committee of Unsecured Creditors     c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
        Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
        Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                          Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
        Orion Energy Partners Investment Agent LLC    c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                              bankfilings@ycst.com
                                                                                                                                              rbrady@ycst.com
                                                                                                          Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
        Orion Energy Partners Investment Agent LLC    c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                              akramer@otterbourg.com
        Otterbourg P.C.                               Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                              jkleinman@fgllp.com
                                                                                                                                              jfrank@fgllp.com
                                                                                                                                              mmatlock@fgllp.com
                                                                                                                                              csmith@fgllp.com
        Pepsi-Cola Advertising and Marketing Inc.     c/o FrankGecker LLP                                                                     csucic@fgllp.com



In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                          Page 3 of 4
                                                       Case 21-10527-JTD                Doc 629        Filed 06/18/21      Page 8 of 8

                                                                                           Exhibit B
                                                                                     Served via Electronic Mail

                             Name                                           Attention                                 Address 1                                    Email
                                                                                                                                               kevin.mangan@wbd-us.com
                                                                                                                                               heidi.sasso@wbdus.com
                                                                                                                                               chris.lewis@wbd-us.com
        Plastic Express                                 c/o Womble Bond Dickinson (US) LLP                Attn: Kevin J. Mangan, Esq.          rachel.metzger@wbd-us.com
                                                        c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. & jjeutter@smithlaw.com
        PolyQuest Inc. & PQ Recycling LLC               Jernigan LLP                                      Anna B. Osterhout, Esq.              aosterhout@smithlaw.com
                                                                                                                                               rpatel@co.riverside.ca.us
        Riverside County Treasurer-Tax Collector        Attn: Ronak N. Patel, Esq.                                                             dresparza@rivco.org
                                                                                                                                               bankruptcynoticeschr@sec.gov
        Securities & Exchange Commission                Attn: Marc Berger, Regional Director                                                   nyrobankruptcy@sec.gov
        Securities & Exchange Commission                c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman              secbankruptcy-ogc-ado@sec.gov
                                                                                                                                               mmenkowitz@foxrothschild.com
                                                                                                                                               jmanfrey@foxrothschild.com
        Solid Waste Services Inc. dba J.P. Mascaro &                                                      Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
        Sons                                            c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
        Sorema Division of Previero N. srl.             c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.             jben@freeborn.com
                                                                                                                                               marias@goldmclaw.com
                                                                                                                                               marias@ecf.courtdrive.com
        Sorema Division of Previero N. srl.             c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.     katelynnet@goldmclaw.com
                                                                                                                                               fdavis@hsblawfirm.com
                                                                                                                                               hharrington@hsblawfirm.com
                                                                                                                                               mphillips@mmwr.com
                                                                                                                                               marc-phillips-8177@ecf.pacerpro.com
        Starlinger & Co. Gesellschaft M.B.H.            c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III             smcguffin@hsblawfirm.com
        Stonebriar Commercial Finance LLC               Attn: Jeffrey L. Wilkison, SVP                                                         jeff.wilkison@stonebriarcf.com
                                                                                                                                               mmenkowitz@foxrothschild.com
                                                                                                                                               jmanfrey@foxrothschild.com
                                                                                                          Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
        TotalRecycle Inc.                               c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.               brian-oneill-fox-5537@ecf.pacerpro.com
        UMB Bank N.A., in its separate capacities as                                                                                           michael.messersmith@arnoldporter.com
        TX DIP Agent, PA DIP Agent, TX Bonds                                                              Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
        Trustee, and PA Bonds Trustee                   c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements             ginger.clements@arnoldporter.com
                                                                                                                                               david.stratton@troutman.com
                                                                                                                                               evelyn.meltzer@troutman.com
                                                                                                                                               ken.listwak@troutman.com
        UMB Bank N.A., in its separate capacities as                                                                                           wlbank@troutman.com
        TX DIP Agent, PA DIP Agent, TX Bonds                                                              Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
        Trustee, and PA Bonds Trustee                   c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
        Waste Management Recycle America LLC            c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky               rmersky@monlaw.com
                                                                                                                                               rbrady@ycst.com
                                                        Attn: Robert S. Brady, Edwin J. Harron, & Kara                                         eharron@ycst.com
        Young Conaway Stargatt & Taylor LLP             Hammond Coyle                                                                          kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                            Page 4 of 4
